Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is in response to the communication filed on 01/29/2021.
	
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/29/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

	
Claim Interpretation
	(1) 	Examiner notes that claim 17 is not interpreted as invoking 35 U.S.C. 112(f) since there is sufficient structure recited, e.g., “a determination unit stored in the memory” and “sending unit stored in the memory”.
(2)	Examiner further notes that the claimed computer readable media in claims 10-16 is treated as a statutory type of computer readable media based on the disclosure in para. [0107] of the specification of the instant application.  Specifically, the disclosure at para. [0107] points out that, as used herein, “[0107] The computer readable media may include a volatile or non-volatile type, a removable or non-removable media, which may achieve storage of information using any method or technology. The information may include a computer-readable instruction, a data structure, a program module or other data. Examples of computer storage media include, but not limited to, phase-change memory (PRAM), …..compact disk read-only memory (CD-ROM), digital versatile disc (DVD) or other optical storage, magnetic cassette tape, magnetic disk storage or other magnetic storage devices, or any other non- transmission media, which may be used to store information that may be accessed by a computing device. does not include transitory media, such as modulated data signals and carrier waves.” 	
Response to Amendment
This communication is in response to the amendment filed on 01/29/2021. The Examiner acknowledges amended claims 1-2 and 4-21. Claim 3 has been cancelled and claim 21 has been added. Claims 1-2 and 4-21 are pending and claims 1-2 and 4-21 are rejected.  Claims 1, 10, and 17 is/are independent. 
Applicant's arguments/amendments have been fully considered, but are not persuasive. Note that this action is made FINAL. See MPEP § 706.07(a).
	
		
Response to Arguments
Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues on pages 11-12 that:
While Metral describes "tying the device identifier to a credential" and "the authentication credential matched to the device identifier," the relationship Metral describes between the device identification and the credential is a one-to-one relationship, specifically stating that "the device identifier is unique to the device" and "tying the device identifier to a credential used to authenticate." Metral does not describe a same user account logging in o multiple devices individually or multiple different accounts separately logging in a single device. Metral, therefore, does not disclose, teach or suggest at least "a mapping relationship between a plurality of identity information of associated users of the preset group and a plurality of unique device identifiers that isAtty Docket No.: AB1-0771US I Atty/Agent: Shigeharu Furukawa  pre-recorded in the server, the unique device identifier of the user device being one of the plurality of unique device identifiers" as amended claim 1 recites. 
The Office cites Yoshimoto as allegedly disclosing "receiving, by a server of a preset instant messaging application, an authentication request" as claim 1 previously recited before the current amendment. Office Action, p. 8. However, Yoshimoto fails to remedy the deficiencies of Metral as discussed above. 

Serial No.: 16/516,186 -12-Atty Docket No.: AB1-0771US Atty/Agent: Shigeharu Furukawa 
Examiner respectfully disagrees. Examiner submits that even if, for sake of argument, applicant’s interpretation of the Metral et al. U.S. Publication 20150095992 (hereinafter “Metral”) reference is correct, the amended limitations of claim 1 read on a mapping relationship that is 1:1 between the plurality of user accounts and the plurality of device identifiers in Metral. The amended claim limitations of claim 1 are not limited to the scope that applicant argues. That is, claim 1 reads on any of 1:1 mapping relationship, 1:many mapping relationship, many:1 mapping relationship, and many:many mapping relationships. 
There is no language recited in claim 1 that prevents claim 1 from reading on a one-to-one relationship between the plurality of user accounts and the plurality of device identifiers of Metral. Claim 1 requires, among other things, a mapping relationship, a plurality of identity information of users, and a plurality of unique device identifiers. Nothing in claim 1 excludes reading on a one-to-one relationship between the plurality of user accounts and the plurality of device identifiers as described in Metral. Although claim 1 recites a preset group of associated users having a binding relationship with a network device, this also does not exclude reading on a one-to-one relationship between the plurality of user accounts and the plurality of device identifiers as described in Metral. Similar arguments also apply to the other independent claims which recite features analogous to the features of claim 1, as argued below. The dependent claims are also rejected as argued below.
Accordingly, Applicant's argument is unpersuasive. 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


	

Claims 1-2, 5-13, 15-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metral et al. U.S. Publication 20150095992 (hereinafter “Metral”) in view of Yoshimoto et al. U.S. Publication 20050157722 (hereinafter “Yoshimoto”).
As per claim 1, Metral discloses 
a method comprising:
 receiving, by a server of a preset application, an authentication request sent by a network device, the authentication request including a unique device identifier of a user device; 
(See Metral  [0028] ‘FIG. 2 ….. computing system 200, which may correspond to either of client computing device 102 or remote server 104,’ [user device = computing device 102; server = remote server 104 ]
Metral  [0031] ‘…. Computing system 200 may transmit and receive messages’[  a server of a preset instant messaging application’
Metral [0038] ‘FIG. 3…. a flow of authenticating[a method] using a device identifier……. Client computing device 102 may send out ….a device identifier of client computing device 102 when client computing device 102 is attempting to connect to network 106. …… Access point 108 may be configured to provide these device identifiers[an authentication request sent by a network device; network device =  Access point 108; the authentication request including a unique device identifier of a user device] and the traffic associated with the device identifiers to remote server 104. Client computing device 102 may then send a request to authenticate with remote server 104…..’
Metral [0041] ‘FIG. 4 ……. Access point 108 may provide these device identifiers among other information to remote server 104’
 [an authentication request sent by a network device; receiving, by a server of a preset instant messaging application, an authentication request sent by a network device; claim 1 only requires that the authentication request including a unique device identifier of a user device in order for the request to qualify as an authentication request.……the request sent by the access point 108 in the Metral reference is sufficient to disclose claim 1’s authentication request;] 

access point 108 will send the device identifier from the received broadcast packet to remote server 104, [receiving, by a server of a preset instant messaging application, an authentication request ] and remote server 104 may automatically authenticate client computing device 102 using the authentication credential matched to the device identifier.)

determining, by the server, an authentication result of the unique device identifier of the user device based on: 
Metral [0042] ‘access point 108 will send the device identifier from the received broadcast packet to remote server 104, [receiving, by a server of a preset instant messaging application, an authentication request ] and remote server 104 may automatically authenticate client computing device 102 using the authentication credential matched to the device identifier. [ determining, by the server, an authentication result of the unique device identifier]

a preset group having a binding relationship with the network device, 
a mapping relationship between a plurality of identity information of associated users of the preset group and a plurality of unique device identifiers that is pre-recorded in the server, the unique device identifier of the user device being one of the plurality of unique device identifiers, and 
a respective network access permission corresponding to each piece of the plurality of identity information;
(See Metral Para. [0026] ‘Remote server 104 may also include an account database 120 that includes account information 122 for users having an account on remote server 104 [preset group having a binding relationship with the network device; users authenticating through the access point 108 so there is relationship], such as user 110..’
tying the device identifier to a credential [, a mapping relationship ] used to authenticate with remote server 104 could provide a way to automatically authenticate client computing device 102 to remote server 104 when access point 108 associated with remote server 104 receives the device identifier.. Accordingly, authenticating using a device identifier may require matching the device identifier to the credential [a mapping relationship ]on a first attempt, and then using the device identifier for future authentication [pre-recorded in the server]

Metral [0041] ‘Access point 108 may receive any number of these broadcast packets and device identifiers as client computing devices 102 pass within range of access point 108 [the unique device identifier of the user device being one of the plurality of unique device identifiers; plurality of unique device identifiers = device identifiers as client computing devices 102]. Access point 108 may provide these device identifiers among other information to remote server 104...’[The unique identifiers, including the device identifier for client computing device 102, are stored in the server]
Metral [0042] ‘The matched device identifier and authentication credential may then be stored [mapping relationship] in account information 122 of account database 120. Consequently, the next time client computing device 102 connects to network 106 via access point 108, access point 108 will send the device identifier from the received broadcast packet to remote server 104, and remote server 104 may automatically authenticate client computing device 102 using the authentication credential matched to the device identifier.’[ plurality of identity information = authentication credential may then be stored in account information 122 (as shown in paragraph 41 there can be multiple client computing devices 102, each of these device 102 provide a credential, these credentials together disclose plurality of identity information) ; mapping relationship between a plurality of identity information of associated users of the preset group and a plurality of unique device identifiers that is pre-recorded in the server]
Metral [0040] ’ remote server 104 may automatically authenticate client computing device 102 using the authentication credential matched to the device identifier which may be used, in some embodiments, to check user 110 into a merchant or location associated with access point 108.’ [ a respective network access permission corresponding to each piece of identity information.] ) and, 
returning, by the server, the authentication result to the network device, to instruct the network device to control a network access operation of the user device according to the authentication result.
Metral [0022] ‘…… client computing device 102 may be required to authenticate to access point 108 to connect to network 106[network device  = access point 108;the network device to control a network access operation of the user device]. ….access point 108 may be capable of receiving instructions and rules from remote server 104 [instruct the network device] for analyzing patterns of traffic sent by client computing device 102.’
Metral [0025] ‘authenticating client computing device 102 to remote server 104 may allow applications executing on client computing device 102, such as browser application 112 and/or payment application 114, to access features provided by remote server 104[control a network access operation of the user device according to the authentication result; note the traffic is going through the access point.]..’
Metral [0040] ’ remote server 104 may automatically authenticate client computing device 102 using the authentication credential matched to the device identifier which may be used, in some embodiments, to check user 110 into a merchant or location associated with access point 108.’ [ a respective network access permission corresponding to each piece of identity information; this is permission to check in.] 
accessing a user account [network access operation ]with remote server 104.’
[Cannot access user account if access point not instructed by remote server 104 to allow access after authentication; authentication failure will result in no access to any user accounts on the remote server ; with successful authentication  the sending of such user account values from the server to the access point means  that access point should forward the user account data to the client therefore the access point is controlling the network data flow according to the data presented by the server; if authentication fails there would be no user account data received at the access point and access point does not forward any data with user account information] )
However, Metral does not expressly disclose 
receiving, by a server of a preset instant messaging application, an authentication request
Yoshimoto discloses  
receiving, by a server of a preset instant messaging application, an authentication request
(See Yoshimoto 
Yoshimoto [0019] ‘…Instant Messenger ( IM)’
Yoshimoto [0034] ‘…. IM is used by way of example as an application [preset instant messaging application] which can acquire information of the network connection state of a user terminal.’
Yoshimoto Para. [0035] ‘FIG. 1 …….the IM client 503 transmits an authentication request to the IM server 8, by using the user name and password (S125)’ [receiving, by a server of a preset instant messaging application, an authentication request]

After the authentication succeeds, the IM server 8 periodically transmits authentication confirmation or existence confirmation to the IM client 503 (S131). In response to this, the IM client returns an authentication request or an existence notice (S132).’
Yoshimoto [0034] ‘an IM client 503 runs on a terminal 5’).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Metral with the technique for an instant messaging server to receive an authentication request of Yoshimoto to include 
receiving, by a server of a preset instant messaging application, an authentication request sent by a network device, the authentication request including a unique device identifier of a user device. 

One of ordinary skill in the art would have made this modification to improve the ability of the system to authenticate users to facilitate instant messaging communication and/or other activities involving authenticated network access among users. The remote server 104 of the primary reference can be modified to receive authentication requests in order to login the user.

As per claim 2, the rejection of claim 1 is incorporated herein. 
Metral discloses 
receiving, by the server, a notification message sent by an electronic device, the notification message including identity information, and 
a unique device identifier of the electronic device, the unique device identifier of the electronics device being one of the plurality of unique device identifiers; and 
recording, by the server, the identity information and the unique device identifier of the electronic device included in the notification message as a corresponding mapping relationship.
provide a credential to remote server 104 for authentication[receiving, by the server, a notification message sent by an electronic device, the notification message including identity information; identity information= credential]. …… Since the device identifier is unique to the device, tying the device identifier to a credential used to authenticate with remote server 104 could provide a way to automatically authenticate client computing device 102 to remote server 104 when access point 108 associated with remote server 104 receives the device identifier……, authenticating using a device identifier may require matching the device identifier to the credential on a first attempt[recording, by the server, the identity information and the unique device identifier], and then using the device identifier for future authentication.’
Metral [0041] ‘Access point 108 may receive any number of these broadcast packets and device identifiers as client computing devices 102 pass within range of access point 108[the unique device identifier of the electronics device being one of the plurality of unique device identifiers; plurality of unique device identifiers = device identifiers as client computing devices 102]. Access point 108 may provide these device identifiers among other information to remote server 104...’
Metral Para. [0042]
‘To match the device identifier with the credential, remote server 104 may …… send an executable that, when executed by processing component of client computing device 102, sends the device identifier of client computing device 102 to remote server 104 [and a unique device identifier of the electronic device]. Remote server 104 may then authenticate client computing device 102 to remote server 104 and match the credential with the device identifier. The matched device identifier and authentication credential may then be stored in account information 122 of account database 120 [the identity information = the credential ; and recording, by the server, the identity information and the unique device identifier of the electronic device included in the notification message as a corresponding mapping relationship]. )
However, Metral does not expressly disclose 
receiving, by the server, a notification message sent by an electronic device, the notification message including identity information that is logged in a user client of the instant messaging application running on the electronic device, 
Yoshimoto discloses 
receiving, by the server, a notification message sent by an electronic device, the notification message including identity information that is logged in a user client of the instant messaging application running on the electronic device,
(See Yoshimoto 
Yoshimoto [0019] ‘…Instant Messenger ( IM)’
Yoshimoto [0034] ‘an IM client 503 runs on a terminal 5’
[the electronic device = terminal 5 as depicted in figure 4]
Yoshimoto [0034] ‘…. IM is used by way of example as an application [ instant messaging application] which can acquire information of the network connection state of a user terminal.’

Yoshimoto Para. [0035] ‘FIG. 1 …….the IM client 503 [IM client 503 = user client of the instant messaging application ] transmits an authentication request to the IM server 8, by using the user name and password (S125).’
Yoshimoto [0037] ‘After the authentication succeeds, the IM server 8 periodically transmits authentication confirmation or existence confirmation to the IM client 503 (S131). In returns an authentication request or an existence notice (S132).’
[receiving, by the server, a notification message sent by an electronic device; 
receiving a notification message= returns an authentication request; 
identity information that is logged = the user name and password;
Yoshimoto paragraph 35 already describes the contents of the authentication request, and the client already has the user logged in by the time the client receives an authentication confirmation. Therefore the authentication request that the client “returns” includes identity information that is logged in. ] ).
For the reasons discussed with respect to claim 1, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Metral with the technique for returning an authentication request of Yoshimoto to include
receiving, by the server, a notification message sent by an electronic device, the notification message including identity information that is logged in a user client of the instant messaging application running on the electronic device, 

As per claim 5, the rejection of claim 1 is incorporated herein. 
Metral in view of Yoshimoto discloses wherein the associated users comprise at least one of: an internal member of the preset group, an external contact of the preset group, and an external visitor of the preset group.
(See Metral Para. [0026]
‘Remote server 104 may also include an account database 120 that includes account information 122 for users having an account on remote server 104, such as user 110 [an internal member of the preset group]. In some embodiments, authentication application 118 may authenticate client computing device 102 to remote server based on information in account 

As per claim 6, the rejection of claim 1 is incorporated herein. 
Metral in view of Yoshimoto discloses updating the mapping relationship in response to receiving a notification message from the user device, the notification message being received from the user device in response to a detection of a login activity of a user on the user device, or an access instruction to the network device from the user.
(See Metral Para. [0041]
‘FIG. 4 …. computing device 102 may send out one or more broadcast packets that include a device identifier [an access instruction to the network device from the user.] of client computing device 102 when client computing device 102 is attempting to connect to network 106. Access point 108 may receive any number of these broadcast packets and device identifiers as client computing devices 102 pass within range of access point 108. Access point 108 may provide these device identifiers among other information to remote server 104 ….. Client computing device 102 may then send a request to authenticate with remote server 104 to…… request may include a credential used for authenticating with remote server 104. ... advantages of tying a credential used for authenticating with remote server 104 with the device identifier of client computing device 102.’
Metral [0042]
‘To match the device identifier with the credential, remote server 104 may …… send an executable that, when executed by processing component of client computing device 102, sends the device identifier of client computing device 102 to remote server 104 [the notification message being received from the user device]. Remote server 104 may then authenticate client computing device 102 to remote server 104 and match the credential with the device identifier. The matched device identifier and authentication credential may then be stored in account information 122 of account database 120 [updating the mapping relationship; the identity information = the credential]..’)

As per claim 7, the rejection of claim 1 is incorporated herein. 
Metral in view of Yoshimoto discloses wherein the unique device identifier of the user device comprises a serial number of the user device, or a MAC address of the user device.
(See Metral Para. [0036]
‘the device identifier may be a media access control (MAC) address of client computing device 102 for connecting to network 106 via an access point ‘.)

As per claim 8, the rejection of claim 1 is incorporated herein. 
Metral in view of Yoshimoto discloses wherein the authentication result comprises one or more permission options.
(See Metral Para. [0034]
‘…… merchant may allow user 110 having client computing device 102 to enter their store, find an item for purchase, and allow user to pay for the item using client computing device 102, and then show proof of payment to the merchant before user 110 can exit the store with the item. To allow this [permission options], the merchant may require that user authenticate to remote server 104 and/or check in to perform these actions. As another example, user 110 may be part of a loyalty program of the store, and may be provided with coupons or offers [permission options; users can access these coupons ]when user 110 authenticates to remote server 104 when in the store and/or checks in to the store, with such coupons or offers being provided to client computing device 102 for scanning by the merchant.’
Metral [0024] ‘Client computing device 102 may include other applications 116 ….. to provide ….accessing a user account with remote server 104.‘
 [ permission options= user account with remote server 104.; When accessing user account data authentication failure will result in no access to any user accounts on the remote server ; with successful authentication  the sending of such user account values from the server to the client through the access point represents permission options])

As per claim 9, the rejection of claim 8 is incorporated herein. 
Metral in view of Yoshimoto discloses wherein the one or more permission options comprise at least one of what the permission exists for the user device, a valid period of the permission, a number of remaining usages of the permission, and a network range that is allowed to access.
(See Metral Para. [0034]
‘…… merchant may allow user 110 having client computing device 102 to enter their store, find an item for purchase, and allow user to pay for the item using client computing device 102, and then show proof of payment to the merchant before user 110 can exit the store with the item. To allow this[permission options], the merchant may require that user authenticate to remote server 104 and/or check in to perform these actions. As another example, user 110 may be part of a loyalty program of the store, and may be provided with coupons or offers [permission options; users can access these coupons ]when user 110 authenticates to remote server 104 when in the store and/or checks in to the store, with such coupons or offers being provided to client computing device 102 for scanning by the merchant.’ 

 [ permission options comprise at least one of what the permission exists for the user device = user account with remote server 104.; When accessing user account data authentication failure will result in no access to any user accounts on the remote server ; with successful authentication  the sending of such user account values from the server to the client through the access point represents permission options])

As per claim 10, Metral discloses 
One or more computer readable media storing executable instructions that, when executed by a network device client, cause the network device client to perform acts comprising: 
(See Metral   Para. [0033] ‘access point 108 may be similar to computing system 200 and include similar components to computing system 200.’
Metral [0030] Computing system 200 ……hard-wired circuitry may be used in place of or in combination with software instructions [network device client] to implement the present disclosure. ‘ 
[network device client = software instructions; network device client = processing component 206; network device client = network interface component 202,]
Metral [0030] ‘Computing system 200 may perform specific operations by processing component 206 executing one or more sequences of instructions contained in system memory component 208[One or more computer readable media storing executable instructions that, when executed], internal memory component 210, and/or external or static memory 212. …… the computer readable medium is tangible and non -transitory. In various implementations, non-volatile media include optical or magnetic disk’
include similar components to computing system 200. For example, access point 108 may include one or more memories 208-212, a processing component 206 including one or more processors, a network interface component 202…...’)

obtaining a unique device identifier of a user device in response to a network device detecting an access of the user device;
(See Metral  [0038] ‘in FIG. 3, client computing device 102 may send out ….a device identifier of client computing device 102 when client computing device 102 is attempting to connect to network 106 [obtaining a unique device identifier of a user device in response to a network device detecting an access of the user device]. …… Access point 108 may be configured to provide these device identifiers[] and the traffic associated with the device identifiers to remote server 104.‘
Metral [0041] ‘FIG. 4 ……. when client computing device 102 is attempting to connect to network 106. Access point 108 may receive any number of these broadcast packets and device identifiers as client computing devices 102 pass within range of access point 108. [106 [obtaining a unique device identifier of a user device in response to a network device detecting an access of the user device]. ] …….’)

sending an authentication request including the unique device identifier of the user device to a server of a preset application, wherein the authentication request is used for instructing the server to perform authentication on the unique device identifier of the user device preset based on:
(See Para. Metral [0028] ‘FIG. 2 ….. computing system 200, which may correspond to either of client computing device 102 or remote server 104,’ [user device = computing device 102; server = remote server 104 ]
Metral [0031] ‘…. Computing system 200 may transmit and receive messages’[  a server of a preset application’
Metral [0038]‘….. …… Access point 108 may be configured to provide these device identifiers and the traffic associated with the device identifiers to remote server 104.[ sending an authentication request including the unique device identifier of the user device to a server]  .’
Metral [0041] ‘FIG. 4 …… Access point 108 may provide these device identifiers among other information to remote server 104’
[ sending an authentication request including the unique device identifier of the user device to a server]  
Metral [0042] ‘access point 108 will send the device identifier from the received broadcast packet to remote server 104, [ sending an authentication request including the unique device identifier of the user device to a server]  and remote server 104 may automatically authenticate client computing device 102 using the authentication credential matched to the device identifier.)

a pre-stored mapping relationship between a plurality of identity information of associated users of a preset group having a binding relationship with the network device and a plurality of unique device identifiers, the unique device identifier of the user device being one of the plurality of unique device identifiers,
or remote server 104,’ [user device = computing device 102; server = remote server 104 ]
Metral [0041] ‘FIG. 4 …… Access point 108 may provide these device identifiers [plurality of unique device identifiers; the unique device identifier of the user device being one of the plurality of unique device identifiers ] among other information to remote server 104’
Metral [0026]
‘Remote server 104 may also include an account database 120 that includes account information 122 for users having an account on remote server 104 [users authenticating through the access point 108 so there is binding relationship], such as user 110. In some embodiments, authentication application 118 may authenticate client computing device 102 to remote server based on information in account information 122 of account database 120.’
Metral [0037]‘client computing device 102 may have to provide a credential to remote server 104 for authentication….. Since the device identifier is unique to the device, tying the device identifier to a credential [, a mapping relationship ] used to authenticate with remote server 104 could provide a way to automatically authenticate client computing device 102 to remote server 104 when access point 108 associated with remote server 104 receives the device identifier.. Accordingly, authenticating using a device identifier may require matching the device identifier to the credential [, a mapping relationship ]on a first attempt, and then using the device identifier for future authentication]
Metral [0042]‘The matched device identifier and authentication credential may then be stored [pre-stored mapping relationship = authentication credential may then be stored; ] in account information 122 of account database 120. Consequently, the next time client computing device 102 connects to network 106 via access point 108, access point 108 will send the the authentication credential matched to the device identifier.’[; plurality of identity information = authentication credential may then be stored in account information 122 (as shown in paragraph 41 there can be multiple client computing devices 102, each of these device 102 provide a credential, these credentials together disclose plurality of identity information;])

 and a respective network access permission corresponding to each piece of the plurality of identity information; and 
(See Metral [0040] ’ remote server 104 may automatically authenticate client computing device 102 using the authentication credential matched to the device identifier which may be used, in some embodiments, to check user 110 into a merchant or location associated with access point 108.’ [ a respective network access permission corresponding to each piece of identity information.])

receiving an authentication result of the unique device identifier of the user device returned by the server, and 	(See Metral
Metral [0040] ’ remote server 104 may automatically authenticate client computing device 102 using the authentication credential matched to the device identifier which may be used, in some embodiments, to check user 110 into a merchant or location associated with access point 108.’[receiving an authentication result]
Metral [0024] ‘Client computing device 102 may include other applications 116 ….. to provide ….accessing a user account with remote server 104.’


controlling a network access operation of the user device according to the authentication result. (See Metral   
Metral [0033] ‘access point 108 may be capable of receiving instructions from remote server 104 that, when executed by one or more processors of remote server 104, may allow access point 108 to facilitate the analysis of information received from one or more client computing devices 102, including analyzing patterns of received network traffic’ [controlling a network access operation of the user device according to the authentication result; there would be network traffic if the device is allowed access and there would be no network traffic if the device is not allowed access]
[0024] ‘Client computing device 102 may include other applications 116 ….. to provide ….accessing a user account [network access operation ]with remote server 104.’
[with successful authentication  the sending of such user account values from the server to the access point means  that access point should forward the user account data to the client therefore the access point is controlling the network data flow according to the data presented by the server; if authentication fails there would be no user account data received at the access point and access point does not forward any data with user account information])

	However, Metral does not expressly disclose 
sending an authentication request to a server of a preset instant messaging application
Yoshimoto discloses 
sending an authentication request to a server of a preset instant messaging application
(See Yoshimoto 
Yoshimoto [0019] ‘…Instant Messenger ( IM)’
Yoshimoto [0034] ‘an IM client 503 runs on a terminal 5’
Yoshimoto [0034] ‘…. IM is used by way of example as an application [ instant messaging application] which can acquire information of the network connection state of a user terminal.’

Yoshimoto Para. [0035] ‘FIG. 1 …….the IM client 503 [IM server 8= 
server of a preset instant messaging application
] transmits an authentication request to the IM server 8, by using the user name and password (S125).’
Yoshimoto [0037] ‘After the authentication succeeds, the IM server 8 periodically transmits authentication confirmation or existence confirmation to the IM client 503 (S131). In response to this, the IM client returns an authentication request or an existence notice (S132).’ ).
For the reasons discussed with respect to claim 1, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to 
sending an authentication request including the unique device identifier of the user device to a server of a preset instant messaging application.


As per claim 11, the rejection of claim 10 is incorporated herein. 
Metral in view of Yoshimoto discloses 
wherein controlling the network access operation of the user device according to the authentication result comprises: controlling the network access operation according to respective values of one or more permission options included in the authentication result.
 (See Metral Para.  [0024] Client computing device 102 may include other applications 116 ….. to provide ….accessing a user account with remote server 104. 
[values of one or more permission options= user account with remote server 104.; authentication failure will result in no access to any user accounts on the remote server ; with successful authentication  the sending of such user account values from the server to the access point means  that access point should forward the user account data to the client therefore the access point is controlling the network data flow according to the data presented by the server; if authentication fails there would be no user account data received at the access point and access point does not forward any data with user account information]
Metral [0034]
‘…… merchant may allow user 110 having client computing device 102 to enter their store, find an item for purchase, and allow user to pay for the item using client computing device 102, and then show proof of payment to the merchant before user 110 can exit the store with the item. To allow this, the merchant may require that user authenticate to remote server 104 and/or check in to perform these actions. As another example, user 110 may be part of a loyalty program of the store, and may be provided with coupons or offers when user 110 authenticates to remote server 104 when in the store and/or checks in to the store, with such coupons or offers being provided to client computing device 102 for scanning by the merchant.’[respective values of one or more permission options= such coupons or offers being provided to client computing device 102; authentication failure will result in no coupons or offers]
Metral [0023] ‘client computing device 102 includes …… a mobile browser application, which may be used to provide a user interface to permit user 110 to browse information available over network 106, including information hosted by remote server 104. [permission options included in the authentication result =information hosted by remote server 104]For example, browser application 112 may be implemented as a web browser to view information available over network 106. Browser application 112 may include a graphical user interface (GUI) that is configured to allow user 110 to interface and communicate with remote server 104 or other servers managed by content providers or merchants via network 106. For example, user 110 may be able to access websites to find and purchase items, as well as access user account information or web content. [permission options included in the authentication result = user account information;  properly authenticated user device receives some data which represents permission options through the access point])

As per claim 12, the claim(s) is/are directed to a computer readable media with limitations which correspond to limitations of claim 9, and is/are rejected for the reasons detailed with respect to claim 9.  

As per claim 13, the rejection of claim 12 is incorporated herein. 
wherein the network range allowed to access comprises one or more of an internal network of the preset group, a public network outside the preset group, a domestic range in the public network, and a foreign range in the public network.
(See Metral Para. [0033]
‘access point 108 may have components configured to connect a device, such as client computing device 102 to network 106. ‘
Metral [0022]
‘client computing device 102 may be required to authenticate to access point 108 to connect to network 106. ‘)

As per claim 15, the rejection of claim 10 is incorporated herein. 
Metral in view of Yoshimoto discloses wherein the network device client is run on the network device, and the network device is bound to the preset group.
(See Metral Para. Metral [0026]
‘Remote server 104 may also include an account database 120 that includes account information 122 for users having an account on remote server 104, [network device is bound to the preset group ; the  way the users can access the Internet, e.g., user account on server 104, is through the access point so they are bound to access point]’ 

Metral [0033] ‘access point 108 may be similar to computing system 200 and include similar components to computing system 200.’
software instructions [network device client is run on the network device] to i Metral mplement the present disclosure. ‘ 
Metral [0033]‘ access point 108 may include one or more memories 208-212, a processing component 206 [network device client is run on the network device] including one or more processors, a network interface component 202, and a system bus 204 for interconnecting these components. In general, access point 108 may have components [network device client is run on the network device] configured to connect a device, such as client computing device 102 to network 106. …..access point 108 to facilitate the analysis of information received from one or more client computing devices 102,[ network device is bound to the preset group.] including analyzing patterns of received network traffic.’)

As per claim 16, the claim(s) is/are directed to a computer readable media with limitations which correspond to limitations of claim 7, and is/are rejected for the reasons detailed with respect to claim 7.  

As per claim 17, Metral discloses 
an electronic device comprising: 
one or more processors;
 memory; a determination unit stored in the memory and executable by the one or more processors to cause a user client of a preset application running on the electronic device to determine identity information of a logged-in user; and 
(See Metral 
computing device 102 or remote server 104,’ [electronic device = computing device 102; server = remote server 104 ]
Metral [0023] ‘Client computing device 102 may include any appropriate combination of hardware and/or software [determination unit; user client of a preset application] having one or more processors and capable of reading instructions stored on a tangible non-transitory machine-readable medium for execution by the one or more processors[running on the electronic device]. ……, client computing device 102 includes a machine-readable medium, such as a memory (not shown) that includes instructions for execution by one or more processors (not shown) for causing client computing device 102 to perform specific tasks.’
Metral [0031] ‘…. Computing system 200 may transmit and receive messages’[   preset application’
Metral [0029] ‘…..allowing for a user 120 of computing system 200 to input ….authentication information such as a credential, or identification information [determine identity information].’

a sending unit stored in the memory and executable by the one or more processors to cause the user client to send a notification message to a server of the instant messaging application, wherein the notification message includes the identity information and a unique device identifier of the electronic device, to cause the server to update a mapping relationship between a plurality of identity information of associated users of a preset group having a binding relationship with the network device and a plurality of unique device identifiers that is pre-recorded in the server, the unique device identifier of the electronic device being one of the plurality of unique device identifiers, and
(See Metral 
software [a sending unit; the user client] having one or more processors and capable of reading instructions stored on a tangible non-transitory machine-readable medium for execution by the one or more processors[running on the electronic device]. …. client computing device 102 includes a machine-readable medium, such as a memory (not shown) that includes instructions for execution by one or more processors [a sending unit stored in the memory and executable by the one or more processors; the user client]
Metral [0028] ‘FIG. 2 ….. computing system 200, which may correspond to either of client computing device 102 or remote server 104,’ [electronic device = computing device 102; server = remote server 104 ]
Metral [0031] ‘…. Computing system 200 may transmit and receive messages’[   application]’
Metral [0023] ’ ……browser application 112 … to permit user 110 to browse information available over network 106, including information hosted by remote server 104. …… allow user 110 to interface and communicate with remote server 104 ….. access websites to find and purchase items, as well as access user account information or web content’ [ application = Browser application 112; identity information that is logged in a user client of the application running on the electronic device]. 
Metral [0026]
‘Remote server 104 may also include an account database 120 that includes account information 122 for users having an account on remote server 104 [users authenticating through the access point 108 so there is binding relationship],
Metral [0037] ’…… client computing device 102 may have to provide a credential to remote server 104 for authentication[send a notification message; notification message including identity information; identity information= credential]. …… Since the device identifier is unique to the device, tying the device identifier to a credential used to authenticate with remote server 104 could provide a way to automatically authenticate client computing device 102 to remote server 104 when access point 108 associated with remote server 104 receives the device identifier…[ notification message includes the identity information and a unique device identifier ]…, authenticating using a device identifier may require matching the device identifier to the credential on a first attempt[update a mapping relationship], and then using the device identifier for future authentication.’
Metral [0041] ‘FIG. 4 …… Access point 108 may provide these device identifiers [plurality of unique device identifiers; the unique device identifier of the user device being one of the plurality of unique device identifiers ] among other information to remote server 104’
Metral Para. [0042]
‘To match the device identifier with the credential, remote server 104 may …… send an executable that, when executed by processing component of client computing device 102, sends the device identifier of client computing device 102 to remote server 104 [and a unique device identifier of the electronic device]. Remote server 104 may then authenticate client computing device 102 to remote server 104 and match the credential with the device identifier. The matched device identifier and authentication credential may then be stored in account information 122 of account database 120 [the identity information = the credential ; update a mapping relationship between the identity information and the electronic device]..’ [ plurality of identity information = authentication credential may then be stored in account information 122 (as shown in paragraph 41 there can be multiple client computing devices 102, each of these device 102 provide a credential, these credentials together disclose plurality of identity information;])

wherein the mapping relationship is used for instructing the server to apply a network access permission of the identity information in the preset group to the electronic device to control the electronic device to implement a network access operation based on one or more network devices under the preset group.(See Metral 
Para. [0042] ‘access point 108 will send the device identifier from the received broadcast packet to remote server 104, and remote server 104 may automatically authenticate client computing device 102 using the authentication credential matched to the device identifier.[ wherein the mapping relationship is used for instructing the server]
Metral [0040] ’ remote server 104 may automatically authenticate client computing device 102 using the authentication credential matched to the device identifier which may be used, in some embodiments, to check user 110 into a merchant or location associated with access point 108.’ [ apply a network access permission of the identity information; control the electronic device to implement a network access operation.]
Metral   [0024] Client computing device 102 may include other applications 116 ….. to provide ….accessing a user account [network access operation ]with remote server 104. 
Metral [0033] ‘access point 108 may be capable of receiving instructions from remote server 104 that, when executed by one or more processors of remote server 104, may allow access point 108 to facilitate the analysis of information received from one or more client computing devices 102, including analyzing patterns of received network traffic.’
Metral [0026] ‘Remote server 104 may also include an account database 120 that includes account information 122 for users having an account on remote server 104, such as user 110.[ preset group = users having an account on remote server 104; the identity information in a preset group] In some embodiments, autentication application 118 may authenticate client computing device 102 to remote server based on information in account information 122 of account database 120.’


cause a user client of a preset instant messaging application running on the electronic device to determine identity information of a logged-in user
cause the user client to send a notification message to a server of the instant messaging application

Yoshimoto discloses 
cause a user client of a preset instant messaging application running on the electronic device to determine identity information of a logged-in user
cause the user client to send a notification message to a server of the instant messaging application
(See Yoshimoto 
Yoshimoto [0019] ‘…Instant Messenger ( IM)’
Yoshimoto [0034] ‘an IM client 503 runs on a terminal 5’
Yoshimoto [0034] ‘…. IM is used by way of example as an application [ instant messaging application] which can acquire information of the network connection state of a user terminal.’

Yoshimoto Para. [0035] ‘FIG. 1 …….the IM client 503 [IM client 503 = user client of the instant messaging application ] transmits an authentication request to the IM server 8, by using the user name and password (S125).’
Yoshimoto [0037] ‘After the authentication succeeds, the IM server 8 periodically transmits authentication confirmation or existence confirmation to the IM client 503 (S131). In response to this, the IM client returns an authentication request [determine identity information of a logged-in user; cause the user client to send a notification message to a server of the instant messaging application] or an existence notice (S132).’
[Yoshimoto paragraph 35 already describes the contents of the authentication request, and the client already has the user logged in by the time the client receives an authentication confirmation. Therefore the authentication request that the client “returns” includes identity information that is logged in. ]).


For the reasons discussed with respect to claim 1, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Metral with the technique for an instant messaging server to receive an authentication request of Yoshimoto to include
cause a user client of a preset instant messaging application running on the electronic device to determine identity information of a logged-in user
cause the user client to send a notification message to a server of the instant messaging application.


As per claim 18, the rejection of claim 17 is incorporated herein. 
Metral discloses wherein the sending unit is further configured to cause the user client to send the notification message to the server of the application when the user client detects a user login activity, or when the user client detects an access instruction for any network device.
(See Metral Para. [0041]
‘FIG. 4 is a diagram illustrating a flow of authenticating using a device identifier, …… client computing device 102 may send out one or more broadcast packets that include a device identifier [when the user client detects an access instruction for any network device] of client computing device 102 when client computing device 102 is attempting to connect to network 106. Access point 108 may receive any number of these broadcast packets and device identifiers as client computing devices 102 pass within range of access point 108. Access point 108 may provide these device identifiers among other information to remote server 104 based on rules provided to access point 108 from remote server 104. Client computing device 102 may then send a request to authenticate with remote server 104 to, for example, check in to a location or merchant associated with access point 108 and/or to access features provided by remote server 104, such as those discussed previously. The request may include a credential used for authenticating with remote server 104. In some embodiments, a merchant may have a notification, sign, placard, alert, e-mail message, and the like, that informs user 110 of the benefits of authenticating with remote server 104 when visiting the merchant's store. User 110 may also be provided with information regarding benefits and advantages of tying a credential used for authenticating with remote server 104 with the device identifier of client computing device 102.’
 [0042]
‘To match the device identifier with the credential, remote server 104 may …… send an executable that, when executed by processing component of client computing device 102, sends the device identifier of client computing device 102 to remote server 104 [send the notification message to the server]. Remote server 104 may then authenticate client computing device 102 to remote server 104 and match the credential with the device identifier. The matched device identifier and authentication credential may then be stored in account information 122 of account database 120 [the identity information = the credential]..’
)
However, Metral does not expressly disclose cause the user client to send the notification message to the server of the instant messaging application

 cause the user client to send the notification message to the server of the instant messaging application

(See Yoshimoto 
Yoshimoto [0019] ‘…Instant Messenger ( IM)’
Yoshimoto [0034] ‘an IM client 503 runs on a terminal 5’
Yoshimoto [0034] ‘…. IM is used by way of example as an application [ instant messaging application] which can acquire information of the network connection state of a user terminal.’

Yoshimoto Para. [0035] ‘FIG. 1 …….the IM client 503 [IM client 503 = user client of the instant messaging application ] transmits an authentication request to the IM server 8, by using the user name and password (S125).’
Yoshimoto [0037] ‘After the authentication succeeds, the IM server 8 periodically transmits authentication confirmation or existence confirmation to the IM client 503 (S131). In response to this, the IM client returns an authentication request [cause the user client to send the notification message to the server of the instant messaging application] or an existence notice (S132).’
[Yoshimoto paragraph 35 already describes the contents of the authentication request, and the client already has the user logged in by the time the client receives an authentication confirmation. Therefore the authentication request that the client “returns” includes identity information that is logged in. ] ).
For the reasons discussed with respect to claim 1, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to 
cause the user client to send the notification message to the server of the instant messaging application.

As per claim 19, the claim(s) is/are directed to an electronic device with limitations which correspond to limitations of claim 7, and is/are rejected for the reasons detailed with respect to claim 7.  

As per claim 21, the rejection of claim 17 is incorporated herein. 
Metral discloses wherein the associated users comprise at least one of: an internal member of the preset group, an external contact of the preset group, and an external visitor of the preset group.
(See Metral Para. 
[0026]
‘Remote server 104 may also include an account database 120 that includes account information 122 for users having an account on remote server 104 [at least one of: an internal member of the preset group = user having an account on remote server 104; preset group having a binding relationship with the network device = users having an account on remote server 104; users authenticating through the access point 108 so there is relationship], such as user 110..’)



Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metral in view of Yoshimoto, in view of Jolma et al. U.S. Publication 20110317589 (hereinafter “Jolma”).
As per claim 4, the rejection of claim 1 is incorporated herein. 
Metral discloses mapping relationship for determining the authentication result corresponding to the unique device identifier of the user device.
(See Metral Para. [0042]
 ‘The matched device identifier and authentication credential may then be stored in account information 122 of account database 120 ……….remote server 104 may automatically authenticate client computing device 102 using the authentication credential matched to the device identifier.’).
	However, the combination of Metral and Yoshimoto does not expressly disclose selecting, by the server, a most recently recorded mapping relationship for determining the authentication result corresponding to the unique device identifier of the user device when multiple mapping relationships corresponding to the unique device identifier of the user device exist.
Jolma discloses selecting, by the server, a most recently recorded mapping relationship when multiple mapping relationships c exist.
(See Jolma Para. [0096] ‘soliciting gateway ASN-GW3 may receive several versions of the network topology information and may select the newest mapping information wherein the newest one selection may be based on the time validity indication TTL.’
[0027] ‘ distribution of the network topology information to neighboring gateway nodes may comprise mapping information of access node identifiers to gateway nodes, and an 
[0028] ‘ neighboring gateway may receive several mapping information concerning the same access node and may select those as the valid one which has been received latest from the neighboring gateway node.’
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Metral and Yoshimoto with the technique for selecting the most recent mapping of Jolma to include selecting, by the server, a most recently recorded mapping relationship for determining the authentication result corresponding to the unique device identifier of the user device when multiple mapping relationships corresponding to the unique device identifier of the user device exist.
One of ordinary skill in the art would have made this modification to improve the ability of the system to utilize the most recent mapping, to avoid using outdated data which may result in an incorrect authentication result.  The server of the primary reference can be modified to use only the most recent mapping data as taught in the Jolma reference.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metral in view of Yoshimoto, in view of Mullins et al. U.S. Publication 20030163741 (hereinafter “Mullins”).
As per claim 14, the rejection of claim 12 is incorporated herein. 
Metral discloses the user device accesses the network device and implements the network access operation once.
(See Metral Para. [0022]
authenticate to access point 108 to connect to network 106
Metral [0024] ‘Client computing device 102 may include other applications 116 ….. to provide ….accessing a user account [accesses the network device]with remote server 104.’)
	However, the combination of Metral and Yoshimoto does not expressly disclose wherein the number of remaining usages of the permission is decremented by one after the user device accesses the network device and implements the network access operation once.
Mullins discloses wherein the number of remaining usages of the permission is decremented by one after the user device accesses the computer program and implements the usage operation once.
(See Mullins Para. [0045] ‘Preferably the user purchases usage units in advance of use of the computer program, the usage unit total being reduced by each charge, use being authorised only while there are a positive number of usage units left.’
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Metral and Yoshimoto with the technique for maintaining count of and documenting the count of usage permissions of Mullins to include wherein the number of remaining usages of the permission is decremented by one after the user device accesses the network device and implements the network access operation once.
One of ordinary skill in the art would have made this modification to improve the ability of the system to track the usage of the authorization rights. Either the client or server of the primary reference may be modified according to the usage tracking technique of the Mullins reference to ensure that the client has not used more of the access rights than authorized.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metral in view of Yoshimoto, in view of Kaal et al. U.S. Publication 20120266217 (hereinafter “Kaal”).
As per claim 20, the rejection of claim 17 is incorporated herein. 
Metral discloses the one or more network devices under the preset group
[0026] ‘Remote server 104 may also include an account database 120 that includes account information 122 for users having an account on remote server 104, such as user 110.’ 
Metral [0033] ‘access point 108 may be capable of receiving instructions from remote server 104 that, when executed by one or more processors of remote server 104, may allow access point 108 to facilitate the analysis of information received from one or more client computing devices 102,[ the one or more network devices under the preset group]
	However, the combination of Metral and Yoshimoto does not expressly disclose wherein the electronic device is configured to scan and find the one or more network devices under the preset group through active scanning or passive scanning.
Kaal discloses wherein the electronic device is configured to scan and find the one or more network devices under the preset group through active scanning or passive scanning.

 (See Kaal Para. [0044] ‘FIG. 3 ……… a method of permitting access to the network 120 ….. …. the client 108 of the first user 102 scans for wireless network access points …. ‘
[0036] ‘FIG. 1 …... The user terminals 104 and 112 can access the network 120 by communicating wirelessly with the access point 122, as shown by the dotted lines in FIG. 1. The wireless communication between the access point 122 and the user terminals 104 and 112 may use a WiFi connection’).
wherein the electronic device is configured to scan and find the one or more network devices under the preset group through active scanning or passive scanning.
One of ordinary skill in the art would have made this modification to improve the ability of the client devices to search for the access point to connect to the network.. The client device of the primary reference can be modified to scan for access points according to the technique taught in the Kaal reference.




Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD H LOUIE whose telephone number is 571-272-0036.  The examiner can normally be reached on M-F 9 AM-5 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung W. Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 





/HOWARD H. LOUIE/Examiner, Art Unit 2494                            



/SHANTO ABEDIN/Primary Examiner, Art Unit 2494